Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 1 of 15 Page ID
                                  #:1221




                                                            Exhibit D
 Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 2 of 15 Page ID
                                   #:1222

                           TABLE 1 - Hours and Fees by Attorney/Staff
  Attorney/Staff                Task            Rate          Hours         Fees
                        Task 01 - Pre-Filing
Barry Litt-Attorney                          $   1,200.00      2.40       $2,880.00
                            Investigation
                        Task 02 - Pre-Filing
Barry Litt-Attorney                          $   1,200.00      0.10       $120.00
                              Research
                              Task 04 -
Barry Litt-Attorney      Drafting/Amending   $   1,200.00      2.90       $3,480.00
                             Complaint
                           Task 05 - Rule
Barry Litt-Attorney        26/Scheduling     $   1,200.00      1.30       $1,560.00
                            Conferences
                          Task 06 - Class
Barry Litt-Attorney                          $   1,200.00      32.00     $38,400.00
                            Certification
                        Task 07 - Discovery,
Barry Litt-Attorney                          $   1,200.00      1.30       $1,560.00
                       Document Productions
                           Task 09 - Trial
Barry Litt-Attorney    Preparation, Document $   1,200.00      21.70     $26,040.00
                        Evaluation, Research
                         Task 10 - General
Barry Litt-Attorney                          $   1,200.00      14.60     $17,520.00
                              Damages
                       Task 11 - Miscellaneous
Barry Litt-Attorney       Case, Document,      $     1,200.00    7.40     $8,880.00
                        Calendar Management
                              Task 12 -
Barry Litt-Attorney     Mediation/Settlement    $    1,200.00   34.10    $40,920.00
                            Proceedings
                        Task 13 - Settlement
                             Agreement
Barry Litt-Attorney                             $    1,200.00   13.00    $15,600.00
                            Negotiations,
                             Preparation
                        Task 14 - Preliminary
Barry Litt-Attorney                             $    1,200.00    8.90    $10,680.00
                              Approval
                        Task 15 - Co-Counsel
Barry Litt-Attorney           Meetings,         $    1,200.00   27.00    $32,400.00
                          Communications
                        Task 17 - Post-Filing
Barry Litt-Attorney                             $    1,200.00    0.40     $480.00
                              Research
Barry Litt-Attorney    Task 18 - Attorney Fees $     1,200.00    8.00     $9,600.00
                                                    TOTALS      175.10   $210,120.00

                        Task 01 - Pre-Filing
Carol Sobel-Attorney                            $    1,000.00    6.80     $6,800.00
                           Investigation
                        Task 02 - Pre-Filing
Carol Sobel-Attorney                            $    1,000.00    2.70     $2,700.00
                             Research
 Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 3 of 15 Page ID
                                   #:1223

                         Task 03 - Criminal
Carol Sobel-Attorney                             $     1,000.00    0.60     $600.00
                            Investigation
                              Task 4 -
Carol Sobel-Attorney    Drafting/Amending        $     1,000.00   49.10    $49,100.00
                             Complaint
                          Task 05 - Rule
Carol Sobel-Attorney       26/Scheduling         $     1,000.00    4.10     $4,100.00
                            Conferences
                          Task 06 - Class
Carol Sobel-Attorney                             $     1,000.00   27.30    $27,300.00
                            Certification
                        Task 07 - Discovery,
Carol Sobel-Attorney                             $     1,000.00   47.60    $47,600.00
                       Document Productions
                        Task 08 - Deposition
Carol Sobel-Attorney                           $       1,000.00   31.50    $31,500.00
                       Preparation, Attendance
                           Task 09 - Trial
Carol Sobel-Attorney   Preparation, Document     $     1,000.00   39.20    $39,200.00
                        Evaluation, Research
                         Task 10 - General
Carol Sobel-Attorney                             $     1,000.00    4.90     $4,900.00
                             Damages
                       Task 11 - Miscellaneous
Carol Sobel-Attorney      Case, Document,      $       1,000.00    3.90     $3,900.00
                        Calendar Management
                              Task 12 -
Carol Sobel-Attorney    Mediation/Settlement     $     1,000.00   59.10    $59,100.00
                            Proceedings
                        Task 13 - Settlement
                             Agreement
Carol Sobel-Attorney                             $     1,000.00    2.80     $2,800.00
                            Negotiations,
                             Preparation
                        Task 15 - Co-Counsel
Carol Sobel-Attorney          Meetings,          $     1,000.00   12.40    $12,400.00
                          Communications
                          Task 16 - Client
Carol Sobel-Attorney                             $     1,000.00    0.40     $400.00
                          Communications
                        Task 17 - Post-Filing
Carol Sobel-Attorney                             $     1,000.00    2.40     $2,400.00
                              Research
Carol Sobel-Attorney   Task 18 - Attorney Fees $       1,000.00   12.30    $12,300.00
                                                     TOTALS       307.10   $307,100.00

Catherine Sweetser-     Task 07 - Discovery,
                                                     $650.00      23.70    $15,405.00
     Attorney          Document Productions
Catherine Sweetser-     Task 08 - Deposition
                                                     $650.00      33.00    $21,450.00
     Attorney          Preparation, Attendance
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 4 of 15 Page ID
                                    #:1224

                             Task 9 - Trial
 Catherine Sweetser-
                         Preparation, Document         $650.00     0.90     $585.00
      Attorney
                          Evaluation, Research
                         Task 11 - Miscellaneous
 Catherine Sweetser-
                            Case, Document,            $650.00     0.90     $585.00
      Attorney
                          Calendar Management
                                Task 12 -
 Catherine Sweetser-
                          Mediation/Settlement         $650.00     0.70     $455.00
      Attorney
                              Proceedings
                          Task 15 - Co-Counsel
 Catherine Sweetser-
                               Meetings,               $650.00     0.80     $520.00
      Attorney
                            Communications
 Catherine Sweetser-        Task 16 - Client
                                                       $650.00     0.70     $455.00
      Attorney              Communications
 Catherine Sweetser-
                         Task 18 - Attorney Fees       $650.00     0.90     $585.00
      Attorney
                                                       TOTALS      61.60   $40,040.00

                          Task 01 - Pre-Filing
Colleen Flynn-Attorney                             $      725.00   2.10    $1,522.50
                              Investigation
                           Task 03 - Criminal
Colleen Flynn-Attorney                             $      725.00   12.00   $8,700.00
                              Investigation
                                Task 04 -
Colleen Flynn-Attorney    Drafting/Amending        $      725.00   2.00    $1,450.00
                               Complaint
                            Task 05 - Rule
Colleen Flynn-Attorney       26/Scheduling         $      725.00   1.70    $1,232.50
                              Conferences
                          Task 07 - Discovery,
Colleen Flynn-Attorney                             $      725.00   21.90   $15,877.50
                         Document Productions
                          Task 08 - Deposition
Colleen Flynn-Attorney                           $        725.00   19.40   $14,065.00
                         Preparation, Attendance
                           Task 09 - Trial
Colleen Flynn-Attorney Preparation, Document       $      725.00   1.20     $870.00
                        Evaluation, Research
                             Task 12 -
Colleen Flynn-Attorney Mediation/Settlement        $      725.00   3.20    $2,320.00
                            Proceedings
                       Task 15 - Co-Counsel
Colleen Flynn-Attorney       Meetings,             $      725.00   1.50    $1,087.50
                          Communications
                          Task 16 - Client
Colleen Flynn-Attorney                             $      725.00   3.70    $2,682.50
                          Communications
                                                       TOTALS      68.70   $49,807.50
Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 5 of 15 Page ID
                                  #:1225

Colleen Mullen-     Task 02 - Pre-Filing
                                            $   500.00   0.80     $400.00
   Attorney              Research
Colleen Mullen-     Task 08 - Deposition
                                           $    500.00   7.10    $3,550.00
   Attorney        Preparation, Attendance
                                                         7.90    $3,950.00

 Julia White-Sr.    Task 01 - Pre-Filing
                                            $   360.00   0.60     $216.00
    Paralegal           Investigation
                       Task 05 - Rule
 Julia White-Sr.
                       26/Scheduling        $   360.00   1.50     $540.00
    Paralegal
                        Conferences
 Julia White-Sr.      Task 06 - Class
                                            $   360.00   11.20   $4,032.00
    Paralegal           Certification
 Julia White-Sr.    Task 07 - Discovery,
                                            $   360.00   10.60   $3,816.00
    Paralegal      Document Productions
                       Task 09 - Trial
 Julia White-Sr.
                   Preparation, Document    $   360.00   5.70    $2,052.00
    Paralegal
                    Evaluation, Research
 Julia White-Sr.     Task 10 - General
                                            $   360.00   2.10     $756.00
    Paralegal             Damages
                   Task 11 - Miscellaneous
 Julia White-Sr.
                      Case, Document,      $    360.00   8.10    $2,916.00
    Paralegal
                    Calendar Management
                          Task 12 -
 Julia White-Sr.
                    Mediation/Settlement    $   360.00   4.60    $1,656.00
    Paralegal
                        Proceedings
                    Task 13 - Settlement
 Julia White-Sr.         Agreement
                                            $   360.00   2.90    $1,044.00
    Paralegal           Negotiations,
                         Preparation
 Julia White-Sr.    Task 14 - Preliminary
                                            $   360.00   1.20     $432.00
    Paralegal             Approval
                    Task 15 - Co-Counsel
 Julia White-Sr.
                          Meetings,         $   360.00   2.00     $720.00
    Paralegal
                      Communications
 Julia White-Sr.
                   Task 18 - Attorney Fees $    360.00   12.80   $4,608.00
    Paralegal
                                                         63.30   $22,788.00

Matthew Strugar-    Task 01 - Pre-Filing
                                            $   725.00   6.40    $4,640.00
    Attorney           Investigation
Matthew Strugar-    Task 02 - Pre-Filing
                                            $   725.00   7.50    $5,437.50
    Attorney             Research
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 6 of 15 Page ID
                                    #:1226

                              Task 04 -
  Matthew Strugar-
                         Drafting/Amending       $     725.00    16.70    $12,107.50
      Attorney
                              Complaint
                           Task 05 - Rule
  Matthew Strugar-
                            26/Scheduling        $     725.00     4.80    $3,480.00
      Attorney
                             Conferences
  Matthew Strugar-         Task 06 - Class
                                                 $     725.00    10.70    $7,757.50
      Attorney               Certification
  Matthew Strugar-       Task 07 - Discovery,
                                                 $     725.00     7.50    $5,437.50
      Attorney          Document Productions
                        Task 11 - Miscellaneous
  Matthew Strugar-
                           Case, Document,      $      725.00     2.00    $1,450.00
      Attorney
                         Calendar Management
  Matthew Strugar-       Task 17 - Post-Filing
                                                 $     725.00     5.00    $3,625.00
      Attorney                Research
  Matthew Strugar-        Task 03 - Criminal
                                                 $     725.00     0.90     $652.50
      Attorney              Investigation
                                                     TOTALS      61.50    $44,587.50

  Monique Alarcon-       Task 07 - Discovery,
                                                 $     420.00    45.70    $19,194.00
     Attorney           Document Productions
  Monique Alarcon-       Task 08 - Deposition
                                                $      420.00    14.90    $6,258.00
     Attorney           Preparation, Attendance
                            Task 09 - Trial
  Monique Alarcon-
                        Preparation, Document    $     420.00     0.80     $336.00
     Attorney
                         Evaluation, Research
                               Task 12 -
  Monique Alarcon-
                         Mediation/Settlement    $     420.00     0.30     $126.00
     Attorney
                              Proceedings
 Monique Alarcon-        Task 17 - Post-Filing
                                                 $     420.00     4.70    $1,974.00
     Attorney                  Research
Monique Alarcon-Law      Task 01 - Pre-Filing
                                                 $     200.00    24.80    $4,960.00
      Student                Investigation
Monique Alarcon-Law      Task 02 - Pre-Filing
                                                 $     200.00    79.90    $15,980.00
      Student                  Research
                                                     TOTALS      171.10   $48,828.00

                         Task 01 - Pre-Filing
Paul Hoffman-Attorney                            $    1,050.00    5.40    $5,670.00
                            Investigation
                         Task 02 - Pre-Filing
Paul Hoffman-Attorney                            $    1,050.00    2.40    $2,520.00
                              Research
                         Task 03 - Criminal
Paul Hoffman-Attorney                            $    1,050.00    0.50     $525.00
                            Investigation
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 7 of 15 Page ID
                                    #:1227

                            Task 04 -
Paul Hoffman-Attorney  Drafting/Amending        $    1,050.00   17.00    $17,850.00
                            Complaint
                         Task 05 - Rule
Paul Hoffman-Attorney     26/Scheduling         $    1,050.00    1.00     $1,050.00
                           Conferences
                         Task 06 - Class
Paul Hoffman-Attorney                           $    1,050.00    4.90     $5,145.00
                           Certification
                       Task 07 - Discovery,
Paul Hoffman-Attorney                           $    1,050.00    1.80     $1,890.00
                      Document Productions
                         Task 08 - Deposition
Paul Hoffman-Attorney                           $    1,050.00   30.30    $31,815.00
                        Preparation, Attendance
                          Task 09 - Trial
Paul Hoffman-Attorney Preparation, Document     $    1,050.00   12.20    $12,810.00
                       Evaluation, Research
                       Task 10 - Preparation
Paul Hoffman-Attorney for Filing Re General     $    1,050.00    0.20     $210.00
                             Damages
                             Task 12 -
Paul Hoffman-Attorney Mediation/Settlement      $    1,050.00   33.10    $34,755.00
                           Proceedings
                       Task 13 - Settlement
                            Agreement
Paul Hoffman-Attorney                           $    1,050.00    0.70     $735.00
                          Negotiations,
                           Preparation
                      Task 15 - Co-Counsel
Paul Hoffman-Attorney       Meetings,           $    1,050.00   11.60    $12,180.00
                         Communications
                       Task 17 - Post-Filing
Paul Hoffman-Attorney                           $    1,050.00    0.20     $210.00
                             Research
                                                    TOTALS      121.30   $127,365.00

  Rachel Steinback-      Task 07 - Discovery,
                                                $     650.00     5.90     $3,835.00
      Attorney          Document Productions
  Rachel Steinback-      Task 08 - Deposition
                                                $     650.00    43.40    $28,210.00
      Attorney          Preparation, Attendance

                        Task 11 - Miscellaneous
  Rachel Steinback-
                           Case, Document,      $     650.00     1.20     $780.00
      Attorney
                         Calendar Management
                              Task 12 -
  Rachel Steinback-
                         Mediation/Settlement   $     650.00     1.00     $650.00
      Attorney
                            Proceedings
 Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 8 of 15 Page ID
                                   #:1228

                          Task 15 - Co-Counsel
  Rachel Steinback-
                               Meetings,          $      650.00    1.00     $650.00
      Attorney
                            Communications
                                                      TOTALS      52.50    $34,125.00

Weston Rowland-Law         Task 07 - Discovery,
                                                  $      250.00   32.00     $8,000.00
       Clerk              Document Productions

                                                      TOTALS      1122.1   $896,711.00

  Exclusive of class
 administration, it is
   expected that an
  additional 50-125
 hours will be spent
 prior to the filing of
  the final approval
  motion and order.
(Litt Dec. paragraph
          40)
   Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 9 of 15 Page ID
                                     #:1229

                                     TABLE 2 - ATTORNEY FEES BY TASK


                         Task 1 - Pre-Filing
   Attorney/Staff                                   Rate                Hours           Fees
                           Investigation
                         Task 1 - Pre-Filing
 Barry Litt-Attorney                              $1,200.00                       2.4
                            Investigation                                                      $2,880.00
    Julia White-Sr.      Task 1 - Pre-Filing
                                                  $360.00                         0.6
       Paralegal            Investigation                                                      $216.00
                         Task 1 - Pre-Filing
Paul Hoffman-Attorney                             $1,050.00                       5.4
                            Investigation                                                      $5,670.00
  Matthew Strugar-       Task 1 - Pre-Filing
                                                  $725.00                         6.4
      Attorney              Investigation                                                      $4,640.00
                         Task 1 - Pre-Filing
Colleen Flynn-Attorney                            $725.00                         2.1
                            Investigation                                                      $1,522.50
                         Task 1 - Pre-Filing
 Carol Sobel-Attorney                             $1,000.00                       6.8
                            Investigation                                                      $6,800.00
Monique Alarcon-Law      Task 1 - Pre-Filing
                                                  $200.00                        24.8
      Student               Investigation                                                     $4,960.00
                                               TASK 1 TOTALS   $48.50                   $26,688.50

                         Task 2 - Pre-Filing
   Attorney/Staff                                   Rate                Hours           Fees
                             Research
                         Task 2 - Pre-Filing
 Barry Litt-Attorney                              $1,200.00                      0.10
                             Research                                                          $120.00
                         Task 2 - Pre-Filing
Paul Hoffman-Attorney                             $1,050.00                      2.40
                             Research                                                          $2,520.00
  Matthew Strugar-       Task 2 - Pre-Filing
                                                  $725.00                        7.50
      Attorney               Research                                                          $5,437.50
  Colleen Mullen-        Task 2 - Pre-Filing
                                                  $500.00                        0.80
      Attorney               Research                                                          $400.00
                         Task 2 - Pre-Filing
 Carol Sobel-Attorney                             $1,000.00                      2.70
                             Research                                                          $2,700.00
Monique Alarcon-Law      Task 2 - Pre-Filing
                                                  $200.00                       79.90
      Student                Research                                                         $15,980.00
                                               TASK 2 TOTALS   $93.40                   $27,157.50

                         Task 3 - Criminal
   Attorney/Staff                                   Rate                Hours
                           Investigation
                         Task 3 - Criminal
Paul Hoffman-Attorney                             $1,050.00                       0.5
                           Investigation                                                       $525.00
  Matthew Strugar-       Task 3 - Criminal
                                                  $725.00                         0.9
      Attorney             Investigation                                                       $652.50
                         Task 3 - Criminal
Colleen Flynn-Attorney                            $725.00                         12
                           Investigation                                                       $8,700.00
                         Task 3 - Criminal
 Carol Sobel-Attorney                             $1,000.00                       0.6
                           Investigation                                                       $600.00
                                               TASK 3 TOTALS   14.00                    $10,477.50

                               Task 4 -
   Attorney/Staff        Drafting/Amending          Rate                Hours           Fees
                             Complaint
                               Task 4 -
 Barry Litt-Attorney     Drafting/Amending        $1,200.00                       2.9
                             Complaint                                                         $3,480.00
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 10 of 15 Page ID
                                     #:1230

                                Task 4 -
Paul Hoffman-Attorney     Drafting/Amending        $1,050.00                     17
                              Complaint                                                       $17,850.00
                                Task 4 -
  Matthew Strugar-
                          Drafting/Amending        $725.00                      16.7
      Attorney
                              Complaint                                                       $12,107.50
                                Task 4 -
Colleen Flynn-Attorney    Drafting/Amending        $725.00                        2
                              Complaint                                                       $1,450.00
                                Task 4 -
     Carol Sobel          Drafting/Amending        $1,000.00                    49.1
                              Complaint                                                      $49,100.00
                                                TASK 4 TOTALS   87.70                  $83,987.50

                            Task 5 - Rule
   Attorney/Staff           26/Scheduling            Rate               Hours          Fees
                             Conferences
                             Task 5 - Rule
 Barry Litt-Attorney        26/Scheduling          $1,200.00                     1.3
                             Conferences                                                      $1,560.00
                             Task 5 - Rule
    Julia White-Sr.
                            26/Scheduling          $360.00                       1.5
       Paralegal
                             Conferences                                                       $540.00
                             Task 5 - Rule
Paul Hoffman-Attorney       26/Scheduling          $1,050.00                     1.0
                             Conferences                                                      $1,050.00
                             Task 5 - Rule
  Matthew Strugar-
                            26/Scheduling          $725.00                       4.8
      Attorney
                             Conferences                                                      $3,480.00
                             Task 5 - Rule
Colleen Flynn-Attorney      26/Scheduling          $725.00                       1.7
                             Conferences                                                      $1,232.50
                             Task 5 - Rule
 Carol Sobel-Attorney       26/Scheduling          $1,000.00                     4.1
                             Conferences                                                   $4,100.00
                                                TASK 5 TOTALS                   14.4 $11,962.50

                            Task 6 - Class
   Attorney/Staff                                    Rate               Hours          Fees
                            Certification
                            Task 6 - Class
 Barry Litt-Attorney                               $1,200.00                     32
                             Certification                                                    $38,400.00
    Julia White-Sr.         Task 6 - Class
                                                   $360.00                      11.2
       Paralegal             Certification                                                    $4,032.00
                            Task 6 - Class
Paul Hoffman-Attorney                              $1,050.00                     4.9
                             Certification                                                    $5,145.00
  Matthew Strugar-          Task 6 - Class
                                                   $725.00                      10.7
      Attorney               Certification                                                    $7,757.50
                            Task 6 - Class
 Carol Sobel-Attorney                              $1,000.00                    27.3
                             Certification                                                 $27,300.00
                                                TASK 6 TOTALS                   86.1 $82,634.50


                          Task 7 - Discovery,
   Attorney/Staff                                    Rate               Hours          Fees
                         Document Productions
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 11 of 15 Page ID
                                     #:1231

                        Task 7 - Discovery,
 Barry Litt-Attorney                                  $1,200.00              1.3
                       Document Productions                                               $1,560.00
    Julia White-Sr.     Task 7 - Discovery,
                                                      $360.00               10.6
       Paralegal       Document Productions                                               $3,816.00
                        Task 7 - Discovery,
Paul Hoffman-Attorney                                 $1,050.00              1.8
                       Document Productions                                               $1,890.00
  Rachel Steinback-     Task 7 - Discovery,
                                                      $650.00                5.9
       Attorney        Document Productions                                               $3,835.00
  Matthew Strugar-      Task 7 - Discovery,
                                                      $725.00                7.5
       Attorney        Document Productions                                               $5,437.50
 Catherine Sweetser-    Task 7 - Discovery,
                                                      $650.00               23.7
       Attorney        Document Productions                                               $15,405.00
                        Task 7 - Discovery,
Colleen Flynn-Attorney                                $725.00               21.9
                       Document Productions                                               $15,877.50
                        Task 7 - Discovery,
 Carol Sobel-Attorney                                 $1,000.00             47.6
                       Document Productions                                               $47,600.00
Weston Rowland-Law      Task 7 - Discovery,
                                                      $250.00                32
         Clerk         Document Productions                                               $8,000.00
  Monique Alarcon-      Task 7 - Discovery,
                                                      $420.00               45.7
       Attorney        Document Productions                                           $19,194.00
                                                   TASK 7 TOTALS            198 $122,615.00

                          Task 8 - Deposition
   Attorney/Staff            Preparation,               Rate       Hours           Fees
                             Attendance
                           Task 8 - Deposition
Paul Hoffman-Attorney                                 $1,050.00             30.3
                         Preparation, Attendance
                                                                                          $31,815.00
   Colleen Mullen-         Task 8 - Deposition
                                                      $500.00                7.1
      Attorney           Preparation, Attendance
                                                                                          $3,550.00
  Rachel Steinback-        Task 8 - Deposition
                                                      $650.00               43.4
      Attorney           Preparation, Attendance
                                                                                          $28,210.00
  Colleen Sweetser-        Task 8 - Deposition
                                                      $650.00                33
      Attorney           Preparation, Attendance
                                                                                          $21,450.00
                           Task 8 - Deposition
Colleen Flynn-Attorney                                $725.00               19.4
                         Preparation, Attendance
                                                                                          $14,065.00
                           Task 8 - Deposition
 Carol Sobel-Attorney                                 $1,000.00             31.5
                         Preparation, Attendance
                                                                                          $31,500.00
  Monique Alarcon-         Task 8 - Deposition
                                                      $420.00               14.9
     Attorney            Preparation, Attendance
                                                                                       $6,258.00
                                                   TASK 8 TOTALS           179.6 $136,848.00

                             Task 9 - Trial
                             Preparation,
   Attorney/Staff                                       Rate       Hours           Fees
                         Document Evaluation,
                               Research
                             Task 9 - Trial
 Barry Litt-Attorney     Preparation, Document        $1,200.00             21.7
                          Evaluation, Research                                            $26,040.00
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 12 of 15 Page ID
                                     #:1232

                           Task 9 - Trial
   Julia White-Sr.
                       Preparation, Document          $360.00               5.7
      Paralegal
                        Evaluation, Research                                             $2,052.00
                           Task 9 - Trial
Paul Hoffman-Attorney Preparation, Document          $1,050.00             12.2
                        Evaluation, Research                                             $12,810.00
                           Task 9 - Trial
 Catherine Sweetser-
                       Preparation, Document          $650.00               0.9
       Attorney
                        Evaluation, Research                                              $585.00
                           Task 9 - Trial
Colleen Flynn-Attorney Preparation, Document          $725.00               1.2
                        Evaluation, Research                                              $870.00
                           Task 9 - Trial
 Carol Sobel-Attorney Preparation, Document          $1,000.00             39.2
                        Evaluation, Research                                             $39,200.00
                           Task 9 - Trial
  Monique Alarcon-
                       Preparation, Document          $420.00               0.8
       Attorney
                        Evaluation, Research                                           $336.00
                                                  TASK 9 TOTALS            81.7 $81,893.00

                          Task 10 - General
   Attorney/Staff                                      Rate        Hours          Fees
                               Damages
                           Task 10 - General
 Barry Litt-Attorney                                 $1,200.00             14.6
                                Damages                                                  $17,520.00
   Julia White-Sr.         Task 10 - General
                                                      $360.00               2.1
      Paralegal                 Damages                                                   $756.00
                         Task 10 - Preparation
Paul Hoffman-Attorney    for Filing Re General       $1,050.00              0.2
                                Damages                                                   $210.00
                           Task 10 - General
 Carol Sobel-Attorney                                $1,000.00              4.9
                                Damages                                               $4,900.00
                                                  TASK 10 TOTALS           21.8 $23,386.00

                              Task 11 -
                         Miscellaneous Case,
   Attorney/Staff                                      Rate        Hours          Fees
                         Document, Calendar
                            Management
                        Task 11 - Miscellaneous
 Barry Litt-Attorney       Case, Document,           $1,200.00              7.4
                         Calendar Management
                                                                                         $8,880.00
                        Task 11 - Miscellaneous
   Julia White-Sr.
                           Case, Document,            $360.00               8.1
      Paralegal
                         Calendar Management
                                                                                         $2,916.00
                        Task 11 - Miscellaneous
  Rachel Steinback-
                           Case, Document,            $650.00               1.2
      Attorney
                         Calendar Management
                                                                                          $780.00
                        Task 11 - Miscellaneous
  Matthew Strugar-
                           Case, Document,            $725.00                2
      Attorney
                         Calendar Management
                                                                                         $1,450.00
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 13 of 15 Page ID
                                     #:1233

                        Task 11 - Miscellaneous
 Catherine Sweetser-
                           Case, Document,            $650.00                0.9
      Attorney
                         Calendar Management
                                                                                           $585.00
                        Task 11 - Miscellaneous
 Carol Sobel-Attorney      Case, Document,           $1,000.00               3.9
                         Calendar Management
                                                                                       $3,900.00
                                                  TASK 11 TOTALS            23.5 $18,511.00

                            Task 12 -
   Attorney/Staff      Mediation/Settlement            Rate        Hours           Fees
                          Proceedings
                            Task 12 -
  Barry Litt-Attorney  Mediation/Settlement          $1,200.00              34.1
                           Proceedings                                                    $40,920.00
                            Task 12 -
    Julia White-Sr.
                       Mediation/Settlement           $360.00                4.6
       Paralegal
                           Proceedings                                                    $1,656.00
                            Task 12 -
Paul Hoffman-Attorney Mediation/Settlement           $1,050.00              33.1
                           Proceedings                                                    $34,755.00
                            Task 12 -
  Rachel Steinback-
                       Mediation/Settlement           $650.00                 1
       Attorney
                           Proceedings                                                     $650.00
                            Task 12 -
 Catherine Sweetser-
                       Mediation/Settlement           $650.00                0.7
       Attorney
                           Proceedings                                                     $455.00
                            Task 12 -
Colleen Flynn-Attorney Mediation/Settlement           $725.00                3.2
                           Proceedings                                                    $2,320.00
                            Task 12 -
 Carol Sobel-Attorney  Mediation/Settlement          $1,000.00              59.1
                           Proceedings                                                    $59,100.00
                            Task 12 -
  Monique Alarcon-
                       Mediation/Settlement           $420.00                0.3
       Attorney
                           Proceedings                                                  $126.00
                                                  TASK 12 TOTALS           136.1 $139,982.00

                         Task 13 - Settlement
                             Agreement
   Attorney/Staff                                      Rate        Hours           Fees
                            Negotiations,
                             Preparation
                         Task 13 - Settlement
                             Agreement
 Barry Litt-Attorney                                 $1,200.00               13
                            Negotiations,
                             Preparation                                                  $15,600.00
                         Task 13 - Settlement
   Julia White-Sr.           Agreement
                                                      $360.00                2.9
      Paralegal             Negotiations,
                             Preparation                                                  $1,044.00
                         Task 13 - Settlement
                             Agreement
Paul Hoffman-Attorney                                $1,050.00               0.7
                            Negotiations,
                             Preparation                                                   $735.00
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 14 of 15 Page ID
                                     #:1234

                          Task 13 - Settlement
                              Agreement
 Carol Sobel-Attorney                               $1,000.00              2.8
                             Negotiations,
                              Preparation                                            $2,800.00
                                                 TASK 13 TOTALS           19.4 $20,179.00

                         Task 14 - Preliminary
   Attorney/Staff                                     Rate        Hours
                               Approval
                         Task 14 - Preliminary
 Barry Litt-Attorney                                $1,200.00              8.9
                               Approval                                                 $10,680.00
    Julia White-Sr.      Task 14 - Preliminary
                                                     $360.00               1.2
       Paralegal               Approval                                               $432.00
                                                 TASK 14 TOTALS           10.1 $11,112.00

                       Task 15 - Co-Counsel
    Attorney/Staff          Meetings,                 Rate        Hours          Fees
                         Communications
                       Task 15 - Co-Counsel
  Barry Litt-Attorney       Meetings,               $1,200.00              27
                         Communications                                                 $32,400.00
                       Task 15 - Co-Counsel
    Julia White-Sr.
                            Meetings,                $360.00                2
       Paralegal
                         Communications                                                  $720.00
                       Task 15 - Co-Counsel
Paul Hoffman-Attorney       Meetings,               $1,050.00             11.6
                         Communications                                                 $12,180.00
                       Task 15 - Co-Counsel
  Rachel Steinback-
                            Meetings,                $650.00                1
       Attorney
                         Communications                                                  $650.00
                       Task 15 - Co-Counsel
 Catherine Sweetser-
                            Meetings,                $650.00               0.8
       Attorney
                         Communications                                                  $520.00
                       Task 15 - Co-Counsel
Colleen Flynn-Attorney      Meetings,                $725.00               1.5
                         Communications                                                 $1,087.50
                       Task 15 - Co-Counsel
 Carol Sobel-Attorney       Meetings,               $1,000.00             12.4
                         Communications                                              $12,400.00
                                                 TASK 15 TOTALS           56.3 $59,957.50

                           Task 16 - Client
   Attorney/Staff                                     Rate        Hours          Fees
                           Communications
 Catherine Sweetser-        Task 16 - Client
                                                     $650.00               0.7
      Attorney             Communications                                                $455.00
                            Task 16 - Client
Colleen Flynn-Attorney                               $725.00               3.7
                           Communications                                               $2,682.50
                            Task 16 - Client
 Carol Sobel-Attorney                               $1,000.00              0.4
                           Communications                                              $400.00
                                                 TASK 16 TOTALS            4.8 $3,537.50

                         Task 17 - Post-Filing
   Attorney/Staff                                     Rate        Hours          Fees
                              Research
                         Task 17 - Post-Filing
 Barry Litt-Attorney                                $1,200.00              0.4
                              Research                                                   $480.00
  Case 2:16-cv-00237-JAK-GJS Document 131-5 Filed 07/15/19 Page 15 of 15 Page ID
                                     #:1235

                           Task 17 - Post-Filing
Paul Hoffman-Attorney                                   $1,050.00                         0.2
                                Research                                                               $210.00
  Matthew Strugar-         Task 17 - Post-Filing
                                                         $725.00                           5
      Attorney                  Research                                                               $3,625.00
                           Task 17 - Post-Filing
Carol Sobel-Attorney                                    $1,000.00                         2.4
                                Research                                                               $2,400.00
  Monique Alarcon-         Task 17 - Post-Filing
                                                         $420.00                          4.7
     Attorney                   Research                                                             $1,974.00
                                                     TASK 17 TOTALS                      12.7 $8,689.00

                           Task 18 - Attorney
   Attorney/Staff                                         Rate                   Hours          Fees
                                 Fees
 Barry Litt-Attorney      Task 18 - Attorney Fees       $1,200.00                          8
                                                                                                       $9,600.00
   Julia White-Sr.
                          Task 18 - Attorney Fees        $360.00                         12.8
      Paralegal                                                                                        $4,608.00
 Catherine Sweetser-
                          Task 18 - Attorney Fees        $650.00                          0.9
      Attorney                                                                                         $585.00
Carol Sobel-Attorney      Task 18 - Attorney Fees       $1,000.00                        12.3
                                                                                                   $12,300.00
                                                     TASK 18 TOTALS                       34 $27,093.00

                                                    TOTALS            1,122.10                  $896,711.00

  Exclusive of class
 administration, it is
   expected that an
  additional 50-125
 hours will be spent
 prior to the filing of
  the final approval
  motion and order.
(Litt Dec. paragraph
          40)
